Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 1-17) in the reply filed on 12/28/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 15-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	“the battery” recited in claim 15 line 3 lacks antecedent basis.
3.	“the sense lead assembly” recited in claim 15 line 9 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-6, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye (US4265984) as evidenced by US20050153195. 
5.	Regarding claims 1-6, 12-17, Kaye teaches a battery pack assembly (see Fig. below), comprising: a first battery component; a different, second battery component; an enclosure having a cover secured to a tray to provide an interior, the first and second battery components disposed within the interior, the cover having a first area that is disposed directly above the first battery component, the cover having a second area that is disposed directly above the second battery component; and a rib of the cover, the rib extending into the interior from the first area, the rib configured to contact the first battery component to inhibit relative movement of the second area toward the second battery component (see Fig. below).
US20050153195 provides evidence that a battery cell is a battery component. US20050153195 teaches bare cell 100 and other battery components [0020].

    PNG
    media_image1.png
    726
    979
    media_image1.png
    Greyscale

6.	Kaye teaches a battery pack assembly (see Fig. below), comprising: a battery array having a sense lead connector assembly and a plurality of battery assemblies, the sense lead connector assembly disposed within the battery at a position that is vertically above the plurality of battery assemblies; a cover of an enclosure; a tray of the enclosure, the tray secured to the cover to provide an interior that houses the battery array, the enclosure disposed vertically beneath a floor of a vehicle; and at least one rib of the cover that contacts a component of the battery array other than the sense lead connector assembly to direct a load around the sense lead assembly (see Fig. below).

    PNG
    media_image2.png
    730
    962
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (US4265984) as applied to claim 1 in view of Gong et al. (US20130180684)
8.	Regarding claims 7-11, the complete discussion of Kaye as applied to claim 1 is incorporated herein. Kaye teaches a sense lead connector 20 (see Fig. above). Kaye is silent about a second array.
9.	Gong teaches battery pack comprising components (see Fig. below) for the benefit of providing an upwardly protruding reinforcing rib to enhance the strength of the edge [0025] and a structure that ensures a good tightness [0024].

    PNG
    media_image3.png
    366
    972
    media_image3.png
    Greyscale

10.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaye with Gong’s teachings for the benefit of providing an upwardly protruding reinforcing rib to enhance the strength of the edge and a structure that ensures a good tightness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722